21-30071-hcm Doc#18 Filed 02/18/21 Entered 02/18/21 10:44:02 Main Document Pg 1 of 1




  The relief described hereinbelow is SO ORDERED.



  Signed February 17, 2021.

                                                       __________________________________
                                                              H. CHRISTOPHER MOTT
                                                       UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

    IN RE:                                        §
                                                  §               Case No. 21-30071
    THE GATEWAY VENTURES LLC,                     §                  (Chapter 11)
                                                  §
             Debtor.                              §
                                                  §

          ORDER GRANTING MOTION OF DEBTOR TO EXTEND TIME FOR
          FILING CERTAIN LISTS, SCHEDULES, AND STATEMENTS
          PURSUANT TO BANKRUPTCY RULE 1007 (RE: DOCKET NO. 17)

           On this day came on for consideration the Emergency Motion of Debtor to Extend Time
   for Filing Certain Lists, Schedules, and Statements Pursuant to Bankruptcy Rule 1007 (Docket
   No. 17) filed herein on February 16, 2021 by The Gateway Ventures LLC, debtor and debtor in
   possession (“TGV” or the “Debtor”). The Court finds and concludes that upon review of the
   record of this case that sufficient notice was provided in accordance with the Federal Rules of
   Bankruptcy Procedures and/or the Local Bankruptcy Rules and with respect to the Motion to
   Extend Time (Schedules) that cause exists to grant the relief requested therein.

          IT IS THEREFORE ORDERED THAT the deadline under Fed. R. Bankr. P. 1007 for
   the Debtor to file the schedules, statement of financial affairs, and other remaining lists due
   under Rule 1007 is extended to February 26, 2021.

                                                ###



   ORDER GRANTING MOTION OF DEBTOR TO EXTEND TIME FOR FILING CERTAIN LISTS, SCHEDULES,
   AND STATEMENTS PURSUANT TO BANKRUPTCY RULE 1007 (RE: DOCKET NO. 17) — Page 1 1919404.DOCX [3]
